Citation Nr: 1534368	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-49 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for residuals of a back strain, to include secondary to a service-connected left ankle disability. 

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for residuals of a left wrist sprain.

3.  Entitlement to service connection for residuals of a back strain, to include secondary to the service-connected left ankle disability. 

4.  Entitlement to service connection for residuals of a left wrist sprain. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of service connection for residuals of back strain, to include secondary to the service-connected left ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An April 1996 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the April 1996 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a back disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. A June 1993 rating decision denied the Veteran's claim of entitlement to service connection for a left wrist disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

4. Evidence received since the June 1993 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a left wrist disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

5. Residuals of a left wrist sprain are etiologically related to events during his active service.


CONCLUSIONS OF LAW

1. The April 1996 rating decision that denied service connection for residuals of a back strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2. The evidence received since the April 1996 rating decision is new and material for the purpose of reopening the claim of service connection for residuals of a back strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The June 1993 rating decision that denied service connection for residuals of a left wrist sprain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

4. The evidence received since the June 1993 rating decision is new and material for the purpose of reopening the claim of service connection residuals of a left wrist sprain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. Residuals of a left wrist sprain were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence 

The Veteran seeks service connection for residuals of a back strain and residuals of a left wrist sprain.  The claim for service connection for residuals of a left wrist sprain was previously considered and denied by the RO in a June 1993 rating decision.  The claim for service connection for residuals of a back strain was previously considered and denied by the RO in an April 1996 rating decision.  The Veteran did not appeal the decisions and they became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decisions.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7105.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decisions, the record included the claims, private treatment records, VA treatment records, and VA examinations, which did not establish current diagnoses for residuals of a left wrist sprain or residuals of a back strain.  

The evidence received since the June 1993 and April 1996 rating decisions includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  The Veteran underwent a VA examination in November 2009, which diagnosed a low back strain and a left wrist sprain.  This new evidence addresses the reasons for the previous denials; that is, the absence of current diagnoses.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened.

Service Connection 

The Veteran contends that his current left wrist disability was incurred during active service.  In 1990, the Veteran was seen for left wrist pain after falling from a ladder.  After careful review of the evidence of record, the Board finds that service connection is warranted for residuals of a left wrist sprain.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran has a current left wrist disability.  At his most recent VA examination, 
In November 2012, the Veteran submitted a letter from Dr. S.N. and a letter from Dr. L.Z. that attributed the residuals of left wrist strain to his fall in service.  Each letter noted the deterioration of the Veteran's left wrist over time.

In light of the positive medical opinions of record, the Board finds the evidence is at least in equipoise regarding service connection for residuals of a left wrist sprain.  As such, resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of a left wrist sprain is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened; to this extent only the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for a left wrist disorder is reopened.

Service connection for residuals of a left wrist sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran is service-connected for left ankle instability and has a current diagnosis for a low back strain.  The Veteran was afforded a VA examination in January 2013 in connection with his claim.  The VA examiner stated that the Veteran was not seen in-service for low back pain.  However, a review of the Veteran's STRs shows numerous complaints of low back pain.  The VA examiner did not provide a medical opinion regarding direct service connection.  38 C.F.R. § 3.303.  Instead, the VA examiner opined that it was less likely than not that the Veteran's low back strain was due to the service-connected left ankle disability.  He attributed the low back strain to post-service employment, which required lifting.  He stated that there was no medical evidence to support the assertion that back pain was caused by the service-connected left ankle disability.  The VA examiner did not provide an opinion regarding whether the Veteran's low back strain was aggravated by his service-connected left ankle disability.  38 C.F.R. § 3.310.  Accordingly, a remand is required for a VA addendum opinion to consider the reports of low back pain contained in the Veteran's STRs and to address whether the low back strain was incurred in service and/or aggravated by the service-connected left ankle disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA examiner who conducted the January 2013 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following questions with a rationale.

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back strain had its onset or is otherwise etiologically related to his period of active service?  In offering this opinion, the examiner must specifically comment on the reports of low back pain in February 1989 and April 1992.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back strain has been permanently aggravated beyond its natural progression by the service-connected left ankle instability?

A complete rationale must be offered for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


